PER CURIAM.
The trial court ruled that the inventory owned by the appellee, Exports, Inc. and stored in U.S. Customs bonded warehouses solely for export from the United States was not subject to state and ad valorem taxation. On the authority of the following cases we believe the trial court’s ruling was correct: McGoldrick v. Gulf Oil Corporation, 309 U.S. 414, 60 S.Ct. 664, 84 L.Ed. 840 (1940); Epstein v. Lordi, 261 F.Supp. 921 (D.N.J.1966), affirmed 389 U.S. 29, 88 S.Ct. 106, 19 L.Ed.2d 29 (1967); District of Columbia v. International Distributing Corporation, 118 U.S.App.D.C. 71, 331 F.2d 817 (1964); District of Columbia v. Samuel Meisel & Co., Inc., 316 A.2d 546 (D.C.App.1974); Ammex Warehouse Company of San Ysidro, Inc. v. Department of Alcoholic Beverage Control For the State of California, 224 F.Supp. 546 (S.D.Cal.1963); Division of Beverage, Department of Business Regulation v. Bonnanni Ship Supply, Inc., 356 So.2d 308 (Fla.1978); National Distillers Products Corporation v. City and County of San Francisco, 141 Cal.App.2d 651, 297 P.2d 61 (1956), cert. denied 352 U.S. 928, 77 S.Ct. 227, 1 L.Ed.2d 163 (1956).
Accordingly, the judgment of the trial court is affirmed.
LETTS, C. J., and ANSTEAD and MOORE, JJ., concur.